MEMORANDUM TO: Division of Corporation Finance, Securities and Exchange Commission FROM: Texas Petrochemicals Inc. DATE: March 20, 2009 RE: Registration Statement on Form 10, filed February 17, Response to SEC Staff Comments dated March 6, 2009 We are responding to comments received from the staff of the Division of Corporation Finance (the "Staff") of the Securities and Exchange Commission (the "Commission") by letter dated March 6, 2009 regarding the Registration Statement on Form 10-12G filed February 17, 2009 (File No. 000-53534) (the "Registration Statement") of Texas Petrochemicals Inc. Where applicable, our responses indicate the additions or revisions we included in Amendment No. 1 to the Registration Statement ("Amendment No. 1") that we are filing today via EDGAR.
